

	

		II

		109th CONGRESS

		1st Session

		S. 549

		IN THE SENATE OF THE UNITED STATES

		

			March 8, 2005

			Mr. Allard (for himself,

			 Mr. Hagel, Mr.

			 Nelson of Nebraska, Mr.

			 Salazar, and Mr. Thune)

			 introduced the following bill; which was read twice and referred to the

			 Committee on Environment and Public

			 Works

		

		A BILL

		To extend a certain high priority corridor

		  in the States of Colorado, Nebraska, South Dakota, and

		  Wyoming.

	

	

		

			1.

			Designation of high priority corridor in Colorado, Nebraska,

			 South Dakota, and Wyoming

			Section 1105(c) of the

			 Intermodal Surface Transportation Efficiency Act of 1991 (105 Stat. 2031; 112

			 Stat. 191; 115 Stat. 871) is amended by striking paragraph (14) and inserting

			 the following:

			

				

					(14)

					Heartland Expressway from

				Denver, Colorado, through Scottsbluff, Nebraska, to Rapid City, South Dakota as

				follows:

					

						(A)

						In the State of Colorado,

				the Heartland Expressway Corridor shall generally follow—

						

							(i)

							Interstate 76 from Denver

				to Brush; and

						

							(ii)

							Colorado Highway 71 from

				Limon to the border between the States of Colorado and Nebraska.

						

						(B)

						In the State of Nebraska,

				the Heartland Expressway Corridor shall generally follow—

						

							(i)

							Nebraska Highway 71 from

				the border between the States of Colorado and Nebraska to Scottsbluff;

						

							(ii)

							United States Route 26 from

				Scottsbluff to the intersection with State Highway L62A;

						

							(iii)

							State Highway L62A from the

				intersection with United States Route 26 to United States Route 385 north of

				Bridgeport;

						

							(iv)

							United States Route 385 to

				the border between the States of Nebraska and South Dakota; and

						

							(v)

							United States Highway 26

				from Scottsbluff to the border of the States of Nebraska and Wyoming.

						

						(C)

						In the State of Wyoming,

				the Heartland Expressway Corridor shall generally follow United States Highway

				26 from the border of the States of Nebraska and Wyoming to the termination at

				Interstate 25 at Interchange number 94.

					

						(D)

						In the State of South

				Dakota, the Heartland Expressway Corridor shall generally follow—

						

							(i)

							United States Route 385

				from the border between the States of Nebraska and South Dakota to the

				intersection with State Highway 79; and

						

							(ii)

							State Highway 79 from the

				intersection with United States Route 385 to Rapid City.

						.

		

